RICE, C. J.
The charge of the court authorized the jury to find the defendant guilty, without any proof that he had ever played at a game with cards in the county in which the indictment was preferred. For the error of the charge in this respect, the judgment must be reversed, and the cause remanded. — Brown v. The State, 27 Ala. Rep. 47.
It is due to the able counsel for the defendant, to say that we have carefully considered the argument made against the exposition of section 3243 of the Code which is contained in Windham v. The State, 26 Ala. Rep. 69, and Brown v. The State, 27 Ala. 47 ; and that we are unanimous in the opinion, that we ought to adhere to the construction given by those cases to that section. — State v. Terry, 4 Dev. & Batt. 186.
Judgment reversed, and cause remanded.